DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Response to Amendment
This Action is in response to the Amendment filed September 22, 2022.
Claims 11, 15, 17, and 19 are amended.
Claims 11-20 are pending.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that the Office has not established that the cited portions of Ali-Ali disclose, teach, or suggest the newly-added “determining an early warning score …” limitation, the Examiner notes that the cited portion of Ali-Ali reproduced in the Remarks section of the 09/22/2022 Amendment refers to US Pub. No. 2014/0077956 (which is incorporated by reference in its entirety via at least by paragraph [0123] of that publication) for features for computing wellness indices or risk assessment.  US Pub. No. 2014/0077956 to Sampath et al. teaches calculating a wellness score or contributor score for each patient using a risk analysis system 208 based on two or more measured physiological parameters of the patient, and determining a triage ranking or an early warning score based on the wellness or contributor score, where the triage ranking is then output to clinicians (e.g., paragraphs [0042]-[0043] of Sampath). Sampath also teaches determining an early warning system/score based on parameter indices such as the wellness score or index (contributor score), and outputting an alarm (e.g., paragraph [0045] of Sampath). Since the text of Sampath’s patent publication is incorporated in its entirety into the Ali-Ali disclosure (in the cited paragraph as set forth in the Office Action dated 06/22/2022), Ali-Ali teaches the argued features of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said detecting … patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as the detecting step of claim 17 is recited as an alternative and is not required when the clinician has selected spot-check measurement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0281168 to Gibson et al (hereinafter referred to as “Gibson”) in view of US Patent Application Publication No. 2017/0340293 to Al-Ali et al. (hereinafter referred to as “Al-Ali”).
Regarding claim 17, Gibson discloses a method for using a medical device to perform a spot-check measurement (e.g., paragraph [017]: the control menu permits setting of either continuous or a random (spot-check) measurement of a physiological parameter), the method comprising: by a medical device comprising electronic hardware: receiving at least one physiological signal from at least one sensor coupled with a patient (e.g., paragraph [0174]: the spot-checking feature of monitoring device 20 includes hardware and receives a physiological signal); measuring, from the physiological signal, a plurality of first values of a first physiological parameter and a plurality of second values of a second physiological parameter (e.g., paragraph [0014]: multiple patient parameters are measured – blood pressure, SpO2, ECG, pulse/heart rate and respiration); detecting that the sensor has been disconnected from the patient (alternative step that is not required since the other step is disclosed by Gibson) or that a clinician has selected a display input requesting spot-check measurements (e.g., paragraphs [0017] and [0171]: the device can be selectively configured by the user/clinician so that some parameters are continuous while others are spot-checked – SpO2 is randomly checked while simultaneously maintain continuous monitoring of at least one other physiological parameter); selecting one of the first values and one of the second values as the spot-check measurements upon either detecting that the physiological sensor has been disconnected from the patient or upon detecting that the clinician has selected the display input requesting the spot-check measurements (e.g., paragraphs [0171]-[0174]: clinician selects SpO2 to be spot-checked as in Fig. 39 and [0165]-[0168]: blood pressure readings are taken through a user-selected automatic mode where readings are a prescribed intervals or spot-checked periodically); and outputting the spot-check measurements audibly or to a display (e.g., paragraph [0169]:the blood pressure readings are displayed on a screen, as well as other parameters see Figs. 16 and 40-46).
Gibson differs from the claimed invention in that it does not expressly disclose calculating a contributor score for each of the first spot-check and the second spot-check measurement, determining an early warning score based at least in part on the contributor scores; and outputting, audibly or to a display, at least the early warning score . However, Al-Ali teaches that it was known in the condition screening and detection art to compute or calculate a wellness or contributor score based on any combination of the following parameters: oxygen saturation, respiratory rate, pulse rate, heart rate, total hemoglobin level, … blood pressure, ECG output and to determine an early warning score based at least in part on the contributor scores (e.g., paragraph [0123] of Al-Ali: see Response to Arguments section and incorporated by reference US Publication No. 2014/0077956 ). Thus, one of ordinary skill in the art would have modified the first and second spot-check measurements of Gibson in order to provide a wellness score based on each of the spot-check measurements, to determine an early warning score based at least in part on the contributor scores, and to output at least the early warning scores  in view of the teachings of Al-Ali in order to quickly triage patients based on the spot-check measurements.
With respect to claim 18, Gibson in view of Al-Ali teaches the method of claim 17, further comprising outputting a trend graph of the spot-check measurements in response to selection of one of the spot-check measurements by the clinician (e.g., paragraph [0014] of Gibson: user interface permits the user to selectively display graphical data trending of at least one monitored physiological parameter).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Al-Ali as applied to claim 17 above, and further in view of US Patent Application Publication No. 2012/0041279 to Freeman et al. (hereinafter referred to as “Freeman”).
Gibson in view of Al-Ali teaches the method of claim 17, but does not expressly teach determining an early warning score in response to said detecting that the sensor has been disconnected from the patient or that a clinician has selected an input requesting spot-check measurements, calculating an early warning score based at least in part on the spot-check measurements, and outputting the early warning score to the display. However, Freeman, in a related art: respiratory monitoring, teaches that physiological scores, such as Mortality Probability Model, the Acute Physiological and Chronic Health Education, the Simplified Acute Physiological Score and Therapeutic Intervention Scoring System have shown significant improvements in patient outcomes and monitoring patients using physiological signs and vital signs in their early stages improves outcomes (e.g., paragraph [0010] of Freeman). That is, one of ordinary skill in the art would have recognized the importance of calculating an early warning scored based on spot-check measurements of vital signs and output the same to a display in view of the teachings of Freeman. Consequently, one of ordinary skill in the art would have modified the method of Gibson to include calculating an early warning score based on spot-check measurements, and outputting the same to the display in response to a clinician selecting an input requesting spot-check measurements in order to recognize patient degeneration and administer the appropriate therapy as taught by Freeman, and because the combination would have yielded predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Al-Ali as applied to claim 17 above, and further in view of US Patent Application Publication No. 2009/0326335 to Baker et al. (hereinafter referred to as “Baker”).
Gibson discloses the method of claim 17, further comprising, prior to said receiving, outputting an option to place the medical device in spot-check mode (e.g., paragraph [0159] of Gibson: Fig. 41, spot check pop-up menu 620); receiving a selection of the option to place the medical device in the spot-check mode (e.g., paragraph [0174] of Gibson: user selects “On” button 622 to turn on spot-check feature); and subsequent to receiving the selection of the option, does not permit continuous monitoring, but does not expressly disclose subsequent to the selection, rebooting the medical device in spot-check mode. However, Baker, in a related art: vital sign monitor (e.g., abstract of Baker: vital signs are displayed on a monitor), teaches that the switching of one mode to another mode forces the monitor to restart the physical characteristic determination including monitor start-up processes (e.g., paragraph [0013] of Baker). Accordingly, one of ordinary skill in the art would have recognized that subsequent to receiving the selection of an option (changing of the operating mode), rebooting of the monitor/medical device occurs as taught by Baker in order for it to be in the selected spot-check mode disclosed by Gibson. Consequently, one of ordinary skill in the art would have modified the method of Gibson to include rebooting of the medical device after the spot-check mode is selected as such was a well-known engineering technique in the monitor art as taught by Baker, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-15 of U.S. Patent No. 10,856,750 in view of Gibson.
Claim 11 of the instant application is conflicting or coextensive with claim 6 of  the ‘750 patent, but does not expressly claim a circuit board, and a speaker and memory device in communication with the circuit board. However, Gibson teaches that its monitor/medical device has a radio card configured to receive the physiological signal wirelessly from the physiological sensor (e.g., Fig. 6, 180 paragraph [0095] of Gibson); a display in electrical communication with the circuit board (e.g., Fig. 6, 88); a speaker in electrical communication with the circuit board (e.g., Fig. 6, 161); memory and processor in electrical communication with the circuit board (e.g., Fig. 6, CPU 174 and paragraph [0094] of Gibson: CPU 174 includes a microprocessor, memory, and circuitry). Accordingly, one of ordinary skill in the art would have modified claim 6 of the ‘750 patent to include the well-known components of a medical device/monitor as taught by Gibson.
Claim 15 of the instant application is conflicting or coextensive with claim 8 of the ‘750 patent, but does not expressly disclose selecting one of the second values of the second physiological parameter in addition to the first values of the first physiological parameter as the spot-check measurement. However, Gibson teaches that monitoring 4 different parameters and that at least one of the parameters is monitored continuously as discussed above. Thus, Gibson teaches that more than one physiological signal can be monitored using the spot-measurement technique. Accordingly, one ordinary skill in the art would have modified the method of claims 1 or 8 of the ‘750 patent to select first and second values of first and second physiological parameters, respectively, as spot-check measurements.  
Claim 12 of the instant application is conflicting or coextensive with claim 7 of the ‘750 patent. It would have been obvious to one of ordinary skill in the art to modify claim 6 of the ‘750 patent to include the well-known components of the monitor as taught by Gibson and to include the locking of the spot-check mode in view of the teachings of Gibson that such was a well-known engineering technique in the monitoring art (e.g., paragraph [0015] of Gibson: device further includes security features wherein the buttons of the user interface and/or the display can be locked out or disabled in order to prevent any unauthorized use). 
The subject matter of claim 13 of the instant application is taught by Gibson as discussed above. One of ordinary skill in the art would have modified claim 8 of the ‘750 patent to output a graph and trends of the spot-check measurements in view of the teachings of Gibson.
	With respect to claim 14, Gibson teaches that the automatic or periodic spot-check measurement for blood pressure can be changed to a manual mode via a user interface control (e.g., paragraphs [0091], [0163] and [0166] of Gibson) that is displayed with the spot-check measurement (e.g., Fig. 23 of Gibson: NIPB 140/78 mmHg) where the user interface control selectable by a user permits a user to display a manual measurement (e.g., the automatic mode spot-check measurement is overwritten by the current manual mode measurement and paragraphs - [0168], [0171]-[0173], and [0208] of Gibson).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-15 of U.S. Patent No. 10,856,750 in view of Gibson in view of Al-Ali.
Claim 17 of the instant application is conflicting or coextensive with claim 8 of the ‘750 patent, but does not expressly disclose “calculating a contributor score for each of the first spot-check and the second spot-check measurement”, “determining an early warning score based at least in part on the contributor scores”, and outputting at least the early warning score. However, Al-Ali teaches that it was known in the condition screening and detection art to compute or calculate a wellness or contributor score based on any combination of the following parameters: oxygen saturation, respiratory rate, pulse rate, heart rate, total hemoglobin level, … blood pressure, ECG output and to determine and then output an early warning score (e.g., paragraph [0123] of Al-Ali as discussed in the Response to Arguments section of this Action). Thus, one of ordinary skill in the art would have modified the first and second spot-check measurements of Gibson in order to provide a wellness score based on each of the spot-check measurements, and then a triage ranking score or early warning score in view of the teachings of Al-Ali in order to quickly triage patients based on the spot-check measurements.
The subject matter of claim 18 of the instant application is taught by Gibson in view of Al-Ali as discussed above. One of ordinary skill in the art would have modified claim 8 of the ‘750 patent to output a graph and trends of the spot-check measurements in view of the teachings of Gibson  (e.g., paragraph [0014] of Gibson: user interface permits the user to selectively display graphical data trending of at least one monitored physiological parameter).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,750 in view of Gibson and Freeman.
The method of claim 19 of the instant application conflicts with claim 8, as modified by Gibson and Freeman as discussed above.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,750 in view of Gibson and Baker.
The method of claim 20 of the instant application conflicts with claim 8, as modified by Gibson and Baker as discussed above.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2014/0077956 to Sampath et al. is directed to a medical network service including a risk analysis system that is incorporated by reference in its entirety in US Patent Application Publication No. 2017/0340293 to Al-Ali.
US Patent Application Publication No. 2010/0286494 to Addison et al. is directed to patient monitoring where an alarm is issued because the sensor has been disconnected from the patient (e.g., paragraph [0096] of Addison).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792